 

Exhibit 10.33

 

AMENDMENT No. 5 TO LICENSING AND DISTRIBUTION AGREEMENT

 

This Amendment No. 5 to LICENSING AND DISTRIBUTION AGREEMENT (this “Amendment
No. 5”) is dated as of December 31, 2014 by and between Nuo Therapeutics, Inc.
(formerly Cytomedix Inc.), a Delaware corporation, with principal office at 207
Perry Parkway, Suite 1, Gaithersburg, MD 20877 (“Nuo” or “Cytomedix”) and
Millennia Holdings, Inc., a California cooperation, with principal office at
3731 Wilshire Blvd., Suite 900, Los Angeles, CA 90010 (“Millennia”). Capitalized
terms used in this Amendment No. 5 shall have the meanings ascribed to them in
the Agreement (as defined below).

 

RECITALS

 

A.Cytomedix and Millennia have entered into that certain Licensing and
Distribution Agreement dated September 10th, 2009, as amended by the following
amendments: (i) Amendment to Licensing and Distribution Agreement dated as of
September 10, 2012; (ii) Amendment No. 2 to Licensing and Distribution Agreement
dated as of March 10, 2013; (iii) Amendment No. 3 to Licensing and Distribution
Agreement dated as of November 8, 2013; and (iv) Amendment No. 4 to Licensing
and Distribution Agreement dated as of April 22, 2014 (the “Agreement”).

 

B.Nuo (as successor of Cytomedix) and Millennia have agreed to further amend the
Agreement in order to terminate the Agreement and allow for Nuo to transfer the
exclusivity rights set forth in the Agreement from Millennia to ROHTO
Pharmaceutical Co., Ltd., a Japanese company, with its principal office at 1-8-1
Tatsumi-nishi, Ikuno-ku, Osaka 544-8666, Japan (“RHOTO”) by Nuo entering into
that certain Exclusive License and Distribution Agreement with ROHTO dated as of
December 31, 2014 (the “RHOTO/Nuo License Agreement”), which is attached to, but
is not and shall not be incorporated into this Amendment No. 5.

 

Now, Therefore, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties intending to be legally bound agree as follows:

 

AGREEMENT

 

1.Termination of Agreement; Effectiveness of this Amendment No. 5.

 

(a)           The Agreement is hereby terminated effective as of the effective
date of the RHOTO/Nuo License Agreement; provided, however, that the terms and
conditions set forth in Exhibit A to the Licensing and Distribution Agreement
dated September 10th, 2009 shall not be terminated and shall be incorporated
into this Amendment No. 5 as if full set forth herein. For greater certainty,
references to “the Agreement” in this Amendment No. 5 shall not include this
Amendment No. 5.

 

(b)           This Amendment No. 5 shall only become effective as of the
effective date of the RHOTO/Nuo License Agreement.

 

 1 

   

 

2.Continue Obligations of Millennia.

 

Millennia will provide clinical data and support reasonably requested by Rohto
to facilitate a smooth transition of the licensing and distribution relationship
from Millennia to Rohto. Millennia or Millennia Cooperation, a Japan
corporation, with principal office at 17-1, Nihonbashi, Hakozaki-cho, Hakozaki
Regent Bldg., 3F, Chuo-ku, Tokyo, Japan (“MJ”) shall continue working with Rohto
on the clinical studies and market penetration for the Aurix System as
contemplated by the RHOTO/Nuo License Agreement. Millennia or MJ will continue
to support Rohto with clinical data, wound care knowledge, and general market
assistance.

 

3.Fees and Royalty to Millennia.

 

(a)           During the term of the RHOTO/Nuo License Agreement, provided that
Millennia performs its obligations pursuant to the terms of this Amendment No.
5, the following fees shall be paid to Millennia by wire transfer within five
business days after Nuo receives the corresponding payments from Rohto:

 

(i)          Fees:

 

(1)           Upon receiving a USD$3,000,000 upfront fee from Rohto, Nuo will
pay Millennia a non-refundable fee of USD$1,500,000.

 

(2)           Upon receiving the USD$1,000,000 milestone fee from Rohto for
achievement of NHI pricing, Nuo will pay non-refundable USD$500,000 to
Millennia.

 

(3)           In the event that Rohto pays Nuo additional fees for expansion
into other Asian territories, and assuming RHOTO has complied with the
performance criteria established between Nuo and Rohto, all as contemplated by
the RHOTO/Nuo License Agreement, upon Nuo’s receipt of such additional fees from
Rohto, Nuo will pay Millennia an amount equal to 50% of such additional fees.

 

(ii)         Royalty:

 

(1)           To support ongoing market and clinical activities, Millennia will
receive 10% of the royalties paid by RHOTO to Nuo under the RHOTO/Nuo License
Agreement. This amount is equal to 0.9% of the “Net Sales” (as defined in the
RHOTO/Nuo License Agreement).

 

(2)           Notwithstanding anything to the contrary in this Amendment No. 5
or in the RHOTO/Nuo License Agreement, the maximum amount of all royalties paid
to Millennia shall be USD$5,000,000 in the aggregate.

 

(b)           All of Nuo’s obligations to make any payments under this Amendment
No. 5 is subject to Nuo receiving the corresponding payments from RHOTO pursuant
to the RHOTO/Nuo License Agreement.

 

 2 

   

 

4.Miscellaneous.

 

(a)           Except as otherwise specifically provided in this Amendment No. 5
or as may be otherwise agreed between the parties, each party shall each pay its
respective expenses incident to this Amendment No. 5 and the transactions
contemplated hereby (including, without limitation, the fees and disbursements
of their respective counsel), and no party to this Amendment No. 5 shall have
any liability for such expenses incurred by any other party, except as may be
provided for in writing.

 

(b)           Neither party may assign this Amendment No. 5, in whole or in
part, or any rights hereunder without the other party’s written consent. This
Amendment No. 5 shall inure to the benefit and be binding upon the parties and
their respective successors and assignees. Except as provided in this Amendment
No. 5, nothing expressed or mentioned in this Amendment No. 5 is intended or
shall be construed to give any person, other than the parties to it and their
respective successors and assignees, any legal or equitable right, remedy or
claim under or with respect to this Amendment No. 5 or any of its provisions.

 

(c)           Each party acknowledges that the remedy at law for its breach of
any provisions of this Amendment No. 5 may be inadequate, and that the damages
flowing from such breach may not be susceptible to being measured in monetary
terms. In the event of either party’s noncompliance or violation, as the case
may be, of certain terms, representations, covenants and conditions set forth in
this Amendment No. 5, the non-breaching party may alternatively apply to a court
of competent jurisdiction for a temporary restraining order, injunctive relief,
and/or such other legal and equitable remedies as may be appropriate because the
non-breaching party would have no adequate remedy at law for such violation or
noncompliance. Nothing in this paragraph will be deemed to limit a party’s
remedies at law or in equity that may be pursued or availed by it for any breach
by the other party of any part of this Amendment No. 5. A party will be entitled
to recover the reasonable costs and attorneys’ fees incurred in seeking relief
for any such breach, if it is successful in doing so.

 

(d)           If any portion of this Amendment No. 5 shall be held invalid or
inoperative, then so far as is reasonable and possible, the remainder of this
Amendment No. 5 shall be considered valid and operative; and to the extent
possible under applicable law, effect shall be given to the intent of the
portion held invalid or inoperative.

 

(e)           This Amendment No. 5 may not be modified or amended except by
written agreement executed by each of the parties to this Amendment No. 5. This
Amendment No. 5 may be executed in a number of identical counterparts, each of
which shall be deemed to be an original, but all of which constitute,
collectively, one and the same Agreement; but, in making proof of this Amendment
No. 5, it shall not be necessary to produce or account for more than one
counterpart.

 

(f)           This Amendment No. 5 shall automatically terminate upon the
termination of the RHOTO/Nuo License Agreement. Millennia shall never (i)
challenge the validity or ownership of any of the Licensed Technologies by Nuo
or (ii) contest the fact that Millennia’s rights under this Amendment No. 5
shall terminate upon termination of the RHOTO/Nuo License Agreement or this
Amendment No. 5.

 

 3 

   

 

(g)           Each party represents and warrants that it has full power and
authority to execute and deliver this Amendment No. 5 and that neither the
execution nor the delivery of this Amendment No. 5, nor the finalization of the
transactions contemplated hereby shall violate any provision of existing law or
any existing judgment, injunction, writ, order or decree of any court or
governmental authorities or other authority having jurisdiction over it, or will
result in or constitute a breach or default under any indenture, contract, other
commitment or restriction to which it is a party or by which it is bound, or
shall require any consent, vote or approval which has not been taken, or at the
time of the transaction involved shall not have been given or taken.

 

(h)          The parties to this Amendment No. 5 covenant and agree that they
will execute any other and further instruments and documents which reasonably
are or may become necessary or convenient to effectuate and carry out this
Amendment No. 5.

 

(i)            Except as specifically contemplated hereby, this Amendment No. 5
(which, for greater certainty, includes the Exhibit A referenced in Section
1(a)) contains the entire understanding between the parties and supersedes prior
understandings or written or oral agreements between the parties with respect to
the subject matter of this Amendment No. 5. Each party acknowledges that the
other has made no representations or warranties to it concerning the terms,
enforceability, or implications of this Amendment No. 5 and that none has
provided any inducement for the other to execute this Amendment No. 5 other than
the consideration referred to herein.

 

(j)           This Amendment No. 5 and all acts and transactions pursuant hereto
and the rights and obligations of the parties shall be governed, construed and
interpreted in accordance with the laws of the State of New York, without
reference to rules of conflicts or choice of laws. Any disputes or controversies
which may arise between parties in connection with this Amendment No. 5 shall be
finally settled by arbitration. Such arbitration shall be held in English, in
Wilmington, Delaware, the United States, pursuant to the Commercial Arbitration
Rules of the American Arbitration Association. The decision of the arbitrator(s)
shall be final and binding, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The
arbitrator(s) shall be authorized to award any relief, whether legal or
equitable, to the party so entitled to such relief.

 

[Remainder of this Page Intentionally Left Blank; Signature Page Follows]

 

 4 

   

 

In Witness Whereof, this Amendment No. 5 has been executed on the date first
written.

 

Nuo therapeutics, Inc.   Millennia Holdings, Inc.           By: /s/ Martin
Rosendale   By: /s/ Eric Chen   Martin Rosendale, CEO     Eric Chen, CEO

 

 5 

 

